Bird, J.
{dissenting). I am in accord with 'Mr. Justice Fellows’ conclusion in this case that the certificate of deposit is the sole property of the plaintiff, but I am unable to subscribe to his conclusion that plaintiff owns only an undivided half of the mortgage. It is my opinion that upon the death of his wife the plaintiff, as survivor, became the sole owner of both the bank deposit and mortgage.
The common law recognized joint tenancy in both real' and personal property. 1 Cooley’s Blackstone (4th Ed.), pp. 180, 399. At common law when a conveyance was made of either real or personal property to two or more persons, it was construed to be in joint tenancy and it was, therefore, necessary in creating an estate in common to use some words indicating such an intention. Pruden v. Paxton, 79 N. C. 446; 38 Cyc. p. 5. Early in the history of our jurisprudence the legislature reversed this rule as to real estate and provided that a conveyance of real estate to two or more persons should be construed as an estate in common unless expressly declared to be in joint tenancy. And this is the law today. Section 11562, 3 Comp. Laws 1915. Analogous to this legislative rule with reference to real property this court promulgated a like rule with reference to personal property and *562refused to construe conveyances of personal property to two or more persons as joint tenancies. Wait v. Bovee, 35 Mich. 425; Luttermoser v. Zeuner, 110 Mich. 186. These cases have gone no further, however, than to refuse to recognize joint tenancies in' conveyances where there 'was nothing beyond the designation of the names of the parties to indicate the kind or quality of the estate intended to be conveyed. In Wait v. Bovee nothing appears in the mortgage aside from the joint names to indicate the nature of the tenancy, and the same is true of the case of Luttermoser v. Zeuner, although there is some language in the opinion of the latter case which might lead to a different conclusion. The mortgage in that case was offered in evidence but only the following appears in the record:
“Mortgage, ordinary form, given by Fairview Land Company April 12, 1893, consideration $15,470, to Carl Frederick Zeuner and Johanna Rebecca Zeuner, on 19.47 acres of land in Springwells, Wayne County, Michigan.” R. & B., June Term, 1896, Docket No. 8, p. 20.
Inasmuch as the question of joint tenancy was involved in those cases I assume if there had been any language of the parties indicating that the mortgage was to be held in joint tenancy, it would have appeared in the record. No case of this court has been called to our attention where it has refused to recognize the right of parties to make such an agreement if they chose, and it has enforced such conveyances of personal property where it was clear from the instrument that it was intended to be owned in joint tenancy. An illustration of this is the late case of Negaunee National Bank v. Le Beau, 195 Mich. 502. In this case a father made' a deposit in a bank for himself and his daughter. The deposit appeared upon the books of the bank in the following form:
*563“The sum deposited to this account belongs to
Signature: “Euchrist Le Beau,
“Sophia Charles,
jointly: it being understood each may withdraw on his or her individual order during their joint lives, and that any balance upon the death of either shall belong to the survivor.
(Signed) “Euchrist Le Beau,
(Signed) “Mrs. Ed. Charles.”
The right of the daughter as survivor to take the deposit after the death of her father was contested, and upon reaching this court it was said:
“In this case it is not necessary to predicate determination upon the fact that the passbook prior to the death of Euchrist Le Beau was in possession of the donee and to draw an inference from that possession that the same was given to her in his lifetime with the intention of giving her the fund represented thereby. He had already given her the fund by his unequivocal act at the moment the deposit was made.”
An attempt was made to sustain the right of the survivor to take the deposit by force of the provisions-of Act No. 248, Pub. Acts 1909, but opposing counsel questioned the constitutionality of that act. The court, however, laid aside this argument, saying:
“It is asserted by appellant that said statute, if applicable, is unconstitutional for various reasons assigned. Without casting any doubt upbn the validity of the legislation in question and following our usual practice, we decline to construe this phase of the question, being able to reach a determination of the issue involved upon other grounds.”
The right of the survivor to take the deposit was sustained and upon no other theory than that she was a joint tenant with her father and took the deposit as survivor. The daughter stood in the same relation to the deposit that plaintiff does to the mortgage in question. If the entire deposit was hers as survivor the plaintiff is sole owner of the mortgage as survivor. See In re Rehfeld’s Estate, 198 Mich. 249.
*564It is within the knowledge of nearly every practitioner that many married people in every community are holding their personal property as well as their real estate, as they think, in joint tenancy to avoid the trouble and expense of probating their estates. I am unable to see any valid reason wfcy such an agreement should not be enforced by this court where it appears upon the face of the conveyance that such was the intention of the parties. There is no statute prohibiting it, neither is there any rule of construction which has been followed by this court which would make such a holding inconsistent. Our court has simply refused to recognize the common-law rule in the creation of a joint estate in personal property, namely, that a simple conveyance of personal property to two or more persons creates an estate in joint tenancy, but the right of the parties themselves to create the relation by express words has never been denied, and is upheld by this court in Negaunee National Bank v. LeBeau, supra.
In other States where the common-law rule has been abrogated, as here, joint tenancy with its incident of survivorship is recognized where the parties themselves have provided for it. Joint tenancy has been abolished in the State of Georgia, but it is held that the doctrine will be recognized where it is created by act of the parties. In the case of Equitable Loan & Security Co. v. Waring, 117 Ga. 599 (62 L. R. A. 93, 44 S. E. 320), where a like question is discussed, it is said:
“While the doctrine of survivorship as applied to joint tenancies has been distinctly abolished and does not exist in this State, there is no law of this State that we are aware of which prevents parties to a contract, or a testator in his will, from expressly providing that an interest in property shall be dependent upon survivorship. Of course, all presumptions are against such an intention; but where the contract or will provides, either in express terms or by necessary impli*565cation, that the doctrine of survivorship shall be recognized, we know of no reason why a provision in the contract or will dependent upon such a doctrine may not become operative under the laws of this State. * * * In Georgia the mere creation of the estate in two or more persons never draws to it survivor-ship as an incident, and the presumption is in all cases that survivorship was not intended. But where, by express terms or necessary implication, a survivor-ship is provided for, the law of Georgia allows it to exist. This exact question has been passed upon in other States having statutes abolishing the doctrine of survivorship as applied to joint tenancies.. In Arnold v. Jack’s Ex’rs, 24 Pa. St. 57, the supreme court of Pennsylvania held that, though survivorship as an incident to joint tenancies had been abolished in that State, it might be expressly provided for by will or deed; Knox, J., in the opinion saying:
“ ‘But conceding that the right of survivorship as an incident of a joint tenancy, no matter how created, is gone, it by no means follows that this right may not be expressly given, either by a devise in a will or by grant in a deed of conveyance. It may cease to exist as an incident and yet be legally created as a principal.’ Citing authorities.
“In the case of Taylor v. Smith, 116 N. C. 581 (21 S. E. 202), the supreme court of North Carolina held that the act abolishing survivorship in estates in joint tenancy did not prohibit contracts making the right of the parties dependent on survivorship. In the opinion Avery, J., said:
“ ‘The act of 1784 abolishes survivorship where the joint tenancy would otherwise have been created by the law, but does not operate to prohibit persons from entering into written contracts as to land, or verbal agreements as to personalty, such as to make the future rights of the parties depend upon the fact of survivorship.’ ”
I think the decree should be reversed and plaintiff should be declared to be the sole owner of the bank deposit and mortgag’e. See, also, 17 Am. & Eng. Enc. Law (2d Ed.), p. 650, and cases cited. Plaintiff is entitled to his costs in this court.
Moore and Brooke, JJ., concurred with Bird, J.